         Case 1:19-cv-02204-DLF Document 1 Filed 07/24/19 Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
                                   (Civil Division)

__________________________________________
TERESA TUMBLIN                                   )
4624 Summit Point Road,                          )
Charles Town, WV 25414                           )
    Plaintiff,                                   )         Civil Action No.
                                                 )
                v.                               )
                                                 )
THE DEPARTMENT OF JUSTICE,                       )
FEDERAL BUREAU OF INVESTIGATION                  )
                                                 )
 SERVE:        William Barr, Attorney General    )
               c/o his Designated Representative )
               U.S. Department of Justice        )
               950 Pennsylvania Avenue, N.W. )
               Washington, D.C. 20530-0001       )
                                                 )
 SERVE:        Christopher Wray, Director        )
               c/o his Designated Representative )
               Federal Bureau of Investigation   )
               935 Pennsylvania Avenue, NW       )
               Washington, D.C. 20535            )
                                                 )
 SERVE:        Jessie K. Liu, U.S. Attorney      )
               for the District of Columbia      )
               United States Attorney's Office   )
               555 Fourth Street, NW             )
               Washington, D.C. 20530            )
                                                 )
    Defendant.                                   )
                                                 )

               COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF


        COMES NOW Plaintiff, Teresa Tumblin, (hereinafter, “Plaintiff” or “Ms. Tumblin”),

 by and through her undersigned counsel, and sues the Department of Justice (“DOJ” or

 “Defendant”), and for cause of action states the following:
            Case 1:19-cv-02204-DLF Document 1 Filed 07/24/19 Page 2 of 12



                                        INTRODUCTION

       1.        This is an action authorized and instituted pursuant to Title VII of the Civil Rights

Act of 1964 (Pub. L. 88-352), 42 U.S.C. §§ 2000e-5(f) and 42 U.S.C. § 2000e-16 (“Title VII”),

as amended, for the Defendant’s unlawful retaliation against the Plaintiff.

       2.        The Plaintiff in this case, Ms. Tumblin is a loyal and reliably performing

employee of the Defendant, that works within the Federal Bureau of Investigation (“FBI”).

       3.        During her employment with the DOJ, Ms. Tumblin has consistently performed

her job duties at a level that met or exceeded her employer’s expectations and continues to perform

her duties in this manner at present.

       4.        Ms. Tumblin has been subjected to retaliatory actions perpetuated by managerial

agents at the DOJ.

       5.        The managerial employees responsible for the retaliatory actions taken against the

Plaintiff were acting in their official capacity as employees of the Agency at the time that they took

all actions which are the subject of the instant complaint.


                                  JURISDICTION AND VENUE

       6.        This Court has jurisdiction over this Complaint pursuant to Section 2000 et.

seq., Title VII of the Civil Rights Act of 1964, as amended, and 28 U.S.C. Sections 1331, 1337

and 1343. Jurisdiction is also appropriate as the actions complained of herein are actions and

employment practices of Defendant, an Agency of the federal government.

       7.        Venue is proper in the District of Columbia under 42 U.S.C. § 2000e-5(f) (3),

incorporated in 42 U.S.C. § 2000e-16(d), because the events giving rise to the claims relate to

Plaintiff’s employment by Defendant which is headquartered in the District of Columbia.




                                                  2
              Case 1:19-cv-02204-DLF Document 1 Filed 07/24/19 Page 3 of 12



                       EXHAUSTION OF ADMINISTRATIVE REMEDIES

         8.        On April 26, 2019, Plaintiff received a Final Agency Decision (“FAD”) from

Defendant’s EEO Office regarding the EEO complaint filed by Plaintiff with Defendant’s EEO

office associated with Complaint No. 2017-00240.

         9.        The receipt of this FAD represented the end of the administrative processing of

Plaintiff’s EEO complaint and authorized Plaintiff initiate the instant suit.

         10.       On July 11, 2019, Plaintiff received a FAD regarding the EEO complaint filed by

Plaintiff with Defendant’s EEO office associated with Complaint No. 2015-00091.

         11.       The receipt of this FAD represented the end of the administrative processing of

Plaintiff’s EEO complaint and authorized Plaintiff to file the instant action

         12.       Plaintiff has exhausted all of her administrative remedies as to the above-

referenced complaints.

         13.       Plaintiff Tumblin now timely files this civil action within ninety days (90) of

the receipt of her first FAD which was issued on April 26, 2019.

                                                PARTIES

          14.      Plaintiff, Teresa Tumblin, is a current employee of Defendant.

          15.      Plaintiff is a resident of the State of West Virginia.

          16.      Plaintiff is currently domiciled at 4624 Summit Point Road, Charles Town, WV

25414.

          17.      The Defendant, DOJ, is an agency of the United States Government, and is

headquartered at 950 Pennsylvania Avenue, N.W., Washington, D.C. 25414




                                                     3
         Case 1:19-cv-02204-DLF Document 1 Filed 07/24/19 Page 4 of 12



                                             FACTS

       18.      Plaintiff, Teresa Tumblin, is a current employee of Defendant.

       19.      Plaintiff began her employment with Defendant on June 8, 2008.

       20.      Plaintiff was an employee of Defendant at all times relevant to the instant

complaint.

Plaintiff Engages In Protected Activity

       21.      In June 2009, Plaintiff engaged in activity protected by Title VII of the Civil

Rights Act of 1964 by filing a complaint with Defendant’s EEO Office.

       22.      Plaintiff’s 2009 EEO complaint was resolved through mediation with

representatives of Defendant’s management.

       23.      On February 12, 2015, Plaintiff engaged in further EEO activity by initiating

EEO counseling with Defendant’s EEO office.

       24.      On March 28, 2015, Plaintiff filed a Formal Complaint of Discrimination which

was ultimately designated as complaint no. FBI-2015-00091.

       25.      On July 8, 2017, Plaintiff filed an additional Formal Complaint of Discrimination

subsequently designated complaint no. FBI-2017-00240.

Plaintiff Suffers Retaliation

       26.      In November 2012, Complainant was selected as a Quality Assurance Reviewer

in Defendant’s Quality Resource Management Unit (“QRMU”).

       27.      In this position, between November 2012 and February 7, 2014, Plaintiff was

supervised by Defendant’s employee Cheryl Waddell, who served as Defendant’s Quality

Assurance Team Lead.




                                                4
             Case 1:19-cv-02204-DLF Document 1 Filed 07/24/19 Page 5 of 12



        28.       During this period, Plaintiff’s second-line supervisor was former Supervisory

Management and Program Analyst, Keith Owen.

        29.       Plaintiff’s third-level supervisor was Assistant Section Chief, Gabriel Ford.

        30.       Immediately upon her arrival in the QRMU, Plaintiff noted that Ms. Waddell

treated her in a notably different manner than her co-workers.

        31.       Ms. Waddell treated Plaintiff with hostility in her personal interactions with

Plaintiff.

        32.       Ms. Waddell regularly and repeatedly lost her composure in her interactions with

Plaintiff raising her voice and berating Plaintiff.

        33.       Ms. Waddell also displayed hostility towards Plaintiff in her review of Plaintiff’s

work regularly marked Plaintiff’s work as “QA error,” a designation that she did not apply to the

work performed by Plaintiff’s co-workers.

        34.       In January 2014, Ms. Waddell further impeded Plaintiff’s ability to perform the

duties of her position by partially revoked the Plaintiff’s access to Defendant’s Audit System.

        35.       Plaintiff contemporaneously brought Ms. Waddell’s actions to the attention of

Defendant’s management.

        36.       On or about January 30, 2014, after Plaintiff brought Ms. Waddell’s actions to

the attention of Defendant’s management officials, Plaintiff’s third-level supervisor, Mr. Ford

threatened Plaintiff’s position in the QRMU by informing her that he was considering removing

her from the QRMU as a result of her interactions with Ms. Waddell.

        37.       On February 9, 2015, Plaintiff and a fellow employee of Defendant, Ann Nash,

were taking a proctored certification examination.




                                                      5
           Case 1:19-cv-02204-DLF Document 1 Filed 07/24/19 Page 6 of 12



        38.      During the testing, Ms. Nash was seated next to the Plaintiff and repeatedly used

profanity within the hearing of Plaintiff and management officials in the employ of Defendant.

        39.      Plaintiff’s aversion to profanity was known to Ms. Nash and Plaintiff’s other co-

workers.

        40.      Defendant’s management officials never applied any corrective action to Ms.

Nash for her use of profanity in the workplace.

        41.      In August 5, 2015, Ms. Nash confronted Plaintiff regarding the fact that Plaintiff

had named her in Plaintiff’s EEO complaint.

        42.      Ms. Nash displayed hostility to Plaintiff and accused Plaintiff of interfering with

the advancement of her career by virtue of naming her in Plaintiff’s EEO complaint.

        43.      No disciplinary or corrective action was imposed upon Ms. Nash by Defendant

for this incident.

        44.      Based on information and belief, Ms. Waddell was informed of Plaintiff’s prior

EEO activity by Defendant management employee Rita Covington shortly prior to Plaintiff

coming under Ms. Waddell’s supervision.

        45.      Mr. Ford was aware of Plaintiff’s prior EEO activity when he threatened

Plaintiff’s position in the QRMU as he was an attendee of the mediation, which concluded

Plaintiff’s first EEO complaint.

        46.      Ms. Nash was aware of Plaintiff’s prior EEO activity at the time of the

certification testing in February 2015.

        47.      The workplace hostility displayed towards Plaintiff by Ms. Waddell, Mr. Ford,

and Ms. Nash was a result of Plaintiff’s EEO activity and the negative reputation within




                                                  6
            Case 1:19-cv-02204-DLF Document 1 Filed 07/24/19 Page 7 of 12



Defendant’s organization that Plaintiff’s prior EEO activity garnered.

Plaintiff’s Retaliatory Non-Selection

       48.       On or about March 10, 2017, Defendant issued a canvass for a rotational position

in the training team of its QRMU.

       49.       At the time of the issuance of the canvass, Plaintiff was serving Defendant as a

quality assurance auditor in the QRMU on a temporary duty assignment.

       50.       Plaintiff applied for the vacant position on Defendant’s QRMU training team.

       51.       Defendant’s management employee Mark Vaughn was the Unit Chief of

Defendant’s QRMU at the time of Plaintiff’s application.

       52.       Upon receipt of Plaintiff’s application, Mr. Vaughn declined to consider Plaintiff

for the training team position resulting in Plaintiff not being selected for the canvass.

       53.       Plaintiff was qualified for the QRMU training position.

       54.       Plaintiff served in the position for one month on a temporary duty assignment

and, therefore, was familiar with the duties of the position.

       55.       Plaintiff had also completed Defendant’s Adjunct Faculty Program further

qualifying her to fill the training team canvass.

       56.       Based upon information and belief, the selectee for the position had not

completed Defendant’s Adjunct Faculty Program at the time of their selection for the position.

       57.       Based upon information and belief, the selectee for the position had no practical

experience working on the QRMU training team prior to their selection.

       58.       Plaintiff’s qualifications for the position were objectively superior to those of the

selectee.




                                                    7
          Case 1:19-cv-02204-DLF Document 1 Filed 07/24/19 Page 8 of 12



        59.      At the time that Mr. Vaughn chose to not consider Plaintiff’s application for a

position on the QRMU training team, he was aware of Plaintiff’s prior EEO activity.

        60.      Plaintiff was denied consideration for the QRMU training team position as a

result of her prior EEO activity of which Mr. Vaughn had knowledge.

 Injury to Plaintiff

        61. As a result of Defendant’s conduct, Plaintiff has suffered, and will continue to

suffer, irreparable loss and injury, including but not limited to, pain and suffering, physical

injury and sickness, economic loss, humiliation, embarrassment, indignity, mental and emotional

distress, and the deprivation of her rights to equal employment opportunity.

        62. Through the actions of Defendant’s employees, agents, and/or representatives

described above, Defendant acted intentionally, maliciously, oppressively, and with willful,

callous, wanton, and reckless disregard for Plaintiff’s rights, without Plaintiff in anyway

contributing thereto.

                                            COUNT ONE

  (VIOLATION OF TITLE VII- RETALIATORY HOSTILE WORK ENVIRONMENT)

        63. Plaintiff re-alleges and incorporates by reference each and every allegation in

paragraphs 1 to 62 as if fully set forth herein.

        64. Title VII prohibits discrimination in employment on the basis of retaliation for

participating in the EEO process or opposing any act which is made unlawful by Title VII.

        65. Plaintiff is a member of a protected class as she has repeatedly participated in the

EEO process and opposed actions which she genuinely believed constituted violation of Title VII.

        66. During her employment with Defendant, Plaintiff was subjected to a hostile work

environment by her supervisors Ms. Waddell and Mr. Ford, as well as her co-worker Ms. Nash, that




                                                   8
            Case 1:19-cv-02204-DLF Document 1 Filed 07/24/19 Page 9 of 12



affected the terms, conditions, and privileges of her employment as a result of her EEO activity.

          67. The hostile work environment suffered by Plaintiff was typified by heightened scrutiny

of her work, interference with her work by Defendant’s management personnel, hostile conduct by

Defendant’s supervisory employees as well as threats to Plaintiff’s career with Defendant.

          68. Upon information and belief, Plaintiff’s similarly situated co-workers who had not

engaged in protected activity were not scrutinized in their work and were not treated with open

hostility in the work place as Plaintiff experienced.

          69. As a government agency, the DOJ must comply with Title VII.

          70. The foregoing actions by Defendant constitute retaliation against the Plaintiff

because of her EEO activity and infringe on her exercise and enjoyment of her right to be free

from unlawful and retaliatory employment practices, in violation of Title VII.

          71. As a result of Defendant’s conduct alleged in this Complaint, Plaintiff has suffered

and continues to suffer harm, including but not limited to: humiliation, pain and suffering,

emotional distress, medical costs and treatment, and other financial losses.

          72. By reason of Defendant’s retaliation, Plaintiff is entitled to all legal and equitable

remedies available for violations of Title VII, including back pay, front pay, and compensatory

damages in an amount to be determined by the jury that would fully compensate Plaintiff for

the economic loss, physical and psychological injury, humiliation, embarrassment, and mental

and emotional distress, prejudgment interest, attorneys’ fees, expenses, costs, and costs of the

action.

                                           COUNT TWO

      (VIOLATION OF TITLE VII – DISPARATE TREATMENT RETALIATION)

          73. Plaintiff re-alleges and incorporates by reference each and every allegation in




                                                  9
          Case 1:19-cv-02204-DLF Document 1 Filed 07/24/19 Page 10 of 12



paragraphs 1 to 72 above, as if fully set forth herein.

        74. Title VII prohibits retaliation in employment and protects employees engaging in

statutorily protected activity.

        75. As a government agency, the DOJ must comply with Title VII.

        76. Plaintiff engaged in protected EEO activity when s he engaged in EEO activity by

seeking counseling from Defendant’s EEO office and also by filing formal complaints of

discrimination with Defendant’s EEO office.

        77. The retaliatory actions that Plaintiff experienced affected a term, condition, or

privilege of her employment, by virtue of denying Plaintiff an employment opportunity with

Defendant for which she was qualified.

        78. The management officials responsible for Plaintiff’s retaliatory non-selection were

aware of Plaintiff’s prior EEO activity.

        79. Defendant’s management officials were motivated in the decision to deny Plaintiff a

position on the QRMU training team by virtue of animus towards Plaintiff caused by Plaintiff’s prior

EEO activity.

        80. The foregoing actions by Defendant constitute Defendant retaliating against Plaintiff

because of her opposition to unlawful employment practices and/or because she made complaints

of unlawful employment practices in violation of Title VII.

        81. As a result of Defendant’s conduct alleged in this Complaint, Plaintiff has

suffered, and continues to suffer, harm, including but not limited to: humiliation, pain and

suffering, emotional distress, medical costs and treatment, lost earnings, lost benefits, loss of

economic opportunity, and other financial loss.

        82. By reason of Defendant’s retaliation, Plaintiff is entitled to all legal and equitable




                                                  10
           Case 1:19-cv-02204-DLF Document 1 Filed 07/24/19 Page 11 of 12



remedies available for violations of Title VII, including back pay, front pay, and compensatory

damages in an amount to be determined by the jury that would fully compensate Plaintiff for

the economic loss, physical and psychological injury, humiliation, embarrassment, and mental

and emotional distress, prejudgment interest, attorneys’ fees, expenses, costs, and costs of the

action.

                                      PRAYER FOR RELIEF

            WHEREFORE, Plaintiff, Teresa Tumblin, respectfully prays that this Court grant

 her the following relief:

   a) Enter a declaratory judgment finding that the foregoing actions of Defendant violated

          Title VII.

   b) Order the Defendant institute a policy and procedure to be implemented against

          retaliation;

   c) Award compensatory damages not to exceed Three Hundred Thousand Dollars

          ($300,000.00) , which would fully compensate Plaintiff for the economic loss, physical

          and psychological injury, humiliation, embarrassment, and mental and emotional distress,

          and medical costs and expenses incurred as a result of the conduct of Defendant alleged

          herein;

   d) Award lost wages;

   e ) Award back pay and benefits, with interest;

   f) Award future wages;

   g ) Award reasonable attorney fees, costs, and expenses incurred for this

          action;




                                                  11
     Case 1:19-cv-02204-DLF Document 1 Filed 07/24/19 Page 12 of 12



h) Order such other relief as this Honorable Court deems just and proper.

                                       Equitable Relief

i) Plaintiff hereby incorporates, by reference hereto, the facts, law, and/or allegations

   contained within the preceding paragraphs, as fully set forth herein.

j) As the continued employment of the supervisors responsible for the actions alleged

   herein, without training in equal employment opportunity law, rules and regulations,

   represents a clear and present danger to the employees of Defendant which could result

   in further illegal actions on the part of Defendant, by and through its agents, servants,

   and employees, Plaintiff requests all equitable relief which can be afforded to her under the

   law

                                       JURY DEMAND

Plaintiff demands a trial by jury of all issues in this case so triable.

Dated: July 24, 2019

                                              Respectfully submitted,


                                             /S/ K. Scott Rocio
                                             K. Scott Rocio, Esq.
                                             Associate
                                             Labor & Employment Law Practice Group
                                             (DC Bar No. 1032050)

                                             TULLY RINCKEY PLLC
                                             815 Connecticut Avenue N.W., Suite 720
                                             Washington, DC 20006
                                             Phone: (202) 787-1900
                                             Fax: (202) 640-2059
                                             krocio@fedattorney.com

                                             ATTORNEY FOR PLAINTIFF




                                               12
